Exhibit 10.1 REINSTATEMENT AND AMENDMENT OF INVENTORY FINANCE RIDER AND PURCHASE ORDER FINANCE RIDER TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT This REINSTATEMENT AND AMENDMENT OF INVENTORY FINANCE RIDER AND PURCHASE ORDER FINANCE RIDER TO ACCOUNTS RECEIVABLE PURCHASING AGREEMENT (“ Agreement ”) is dated as of September 16, 2014, and agreed to by and between XPLORE TECHNOLOGIES CORPORATION OF AMERICA, a Delaware corporation (" Seller "), and DSCH CAPITAL PARTNERS, LLC, d/b/a FAR WEST CAPITAL, a Texas limited liability company (" Purchaser "). All capitalized terms used and not defined in this Agreement shall have the meanings ascribed to them in the Inventory Finance Rider or the Purchase Order Rider (each as defined below), as applicable, or, if not therein defined, such terms shall have the meanings ascribed to them in the Uniform Commercial Code, as codified in the state of Texas . RECITALS WHEREAS, Seller and Purchaser have entered into that certain Accounts Receivable Purchasing Agreement, dated December 10, 2009, which agreement was later amended on April 29, 2010 pursuant to that certain First Amendment and Purchase Order Finance Rider to Accounts Receivable Purchasing Agreement; and again amended on February 23, 2011, pursuant to that certain Second Amendment to Accounts Receivable Purchasing Agreement; and again amended on August 26, 2011, pursuant to that certain Inventory Finance Rider to Accounts Receivable Purchasing Agreement; and again amended on December 30, 2011, pursuant to that certain Third Amendment to Accounts Receivable Purchasing Agreement; and amended again on February 29, 2012, pursuant to that certain Fourth Amendment to Accounts Receivable Purchasing Agreement; and amended again on June 29, 2012 pursuant to that certain Fifth Amendment to Accounts Receivable Purchasing Agreement (the Accounts Receivable Purchasing Agreement dated December 10, 2009, including all subsequent amendments, modifications and riders thereto is hereby referred to as the “
